


109 HR 6235 IH: FDA Scientific Fairness for Women

U.S. House of Representatives
2006-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6235
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2006
			Ms. DeLauro (for
			 herself, Mr. Hinchey,
			 Mr. Conyers,
			 Ms. Jackson-Lee of Texas,
			 Mrs. Davis of California,
			 Ms. Solis,
			 Mr. McDermott,
			 Ms. Linda T. Sánchez of California,
			 Mr. Stark,
			 Mr. Moran of Virginia,
			 Mr. Grijalva, and
			 Mrs. Capps) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act with
		  respect to the Office of Women’s Health and the regulation of breast implants,
		  and to provide for a scientific workshop on the use of emergency contraception
		  by women under age 18.
	
	
		1.Short titleThis Act may be cited as the
			 FDA Scientific Fairness for Women
			 Act.
		2.FindingsThe Congress finds as follows:
			(1)With respect to the Office of Women’s
			 Health within the Food and Drug Administration:
				(A)When first established, the Office reported
			 directly to the Commissioner of Food and Drugs.
				(B)In the current
			 organization of the Food and Drug Administration (FDA), the
			 Office of Women’s Health is located at the second level reporting within the
			 Office of the Commissioner and is within the Office of Science and Health
			 Coordination.
				(2)With respect to the
			 regulation by the FDA of silicone breast implants:
				(A)In a draft
			 guidance issued in January 2004, the FDA asked manufacturers of such
			 implants—
					(i)to
			 describe the rates of implant rupture over the lifetime of the product;
					(ii)to
			 describe the incidence of gel migration resulting from ruptures; and
					(iii)to
			 characterize the health consequences of ruptures and associated
			 migration.
					(B)The manufacturers of silicone breast
			 implants have not complied with that draft guidance for the specific implants
			 in their premarket-approval applications.
				(C)A study released by FDA researchers in 2000
			 reviewed silicone breast implants that were an average age of 17 years and
			 concluded that 69 percent of the women had ruptures in one or more silicone
			 breast implants, and 21 percent experienced gel migration outside the implant.
			 Implant manufacturers have not established whether the implants in their
			 premarket-approval applications would have similar or different failure rates
			 and leakage after 17 years.
				(D)In April 2005, a
			 study published in the American Journal of Surgical Pathology focusing on gel
			 migration found that 90 percent of the women studied who had silicone implants
			 showed silicone droplets in their lymph nodes. The study also showed that 95
			 percent of these women had abnormal cells in their lymph nodes, compared with
			 only 33 percent of women who had breast cancer surgery without the addition of
			 silicone implants.
				(E)In 2003, the U.S. government entered into a
			 settlement with breast implant manufacturers for reimbursement for medical
			 expenses paid by the Federal Government for women harmed by silicone gel breast
			 implants.
				(F)FDA’s Office of Criminal Investigations
			 (OCI) has investigated whether one manufacturer of breast
			 implants submitted inaccurate data on ruptures in its application. The FDA OCI
			 also is investigating allegations regarding whether that same manufacturer
			 failed to ensure that their implants were used in compliance with FDA
			 restrictions for the Adjunct Study.
				(3)With respect to the
			 applications submitted to the FDA by Barr Laboratories for approval of the
			 contraceptive drug marketed as Plan B:
				(A)The FDA rejected
			 the first Plan B application in May 2004 because of concerns that easier access
			 to Plan B might result in increased promiscuity among women under 16, despite
			 studies disproving this contention.
				(B)The FDA said it
			 would not approve the Plan B application unless it included an age-based sales
			 distinction. In response, Barr Laboratories submitted a new application to
			 provide over-the-counter sales of plan B to women 16 years and older. More than
			 one-year later, FDA expressed concern that the age-based sales distinction
			 would present regulatory concerns, even though the amended application was the
			 result of FDA’s recommendations.
				(C)According to court
			 documents released on August 3, 2006, the director of FDA’s Office of New Drugs
			 learned early in 2004 that the then-FDA Commissioner had decided against
			 approval of Plan B before FDA staff could complete their analysis.
				(D)In another sworn
			 deposition contained in the same court documents, one FDA official was told in
			 January 2004 by the FDA Deputy Commissioner that Plan B needed to be rejected
			 to appease the administration’s constituents.
				(E)In a letter and congressional testimony on
			 August 1, the FDA Commissioner recommended that the appropriate age range for
			 over-the-counter Plan B is 18 and older. This recommendation was established
			 arbitrarily and acknowledged by FDA as not supported by scientific data.
				(F)A former FDA
			 Commissioner testified in a sworn statement that he delayed approving
			 over-the-counter sales of Plan B to determine how to restrict sales to young
			 teens.
				(G)A study in the
			 Journal of Obstetrics & Gynecology concluded that young women are able to
			 use Plan B effectively and safely without health care provider
			 intervention.
				(H)In November 2005, the Governmental
			 Accountability Office found that the May 2004 decision to deny OTC status to
			 Plan B emergency contraception was unusual in that the decision
			 was made at a much higher level within FDA than is usual practice, that the
			 decision overruled recommendations by several levels of professional staff, and
			 that the decision to limit OTC access to only those over a certain age was made
			 prior to the completion of the regular review process.
				3.Office of Women’s
			 Health within Food and Drug AdministrationSection 903 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 392) is amended—
			(1)by redesignating
			 subsections (f) and (g) as subsections (g) and (h), respectively;
			(2)in
			 subsection (g) (as so redesignated), in paragraph (1), by striking
			 subsection (f) and inserting subsection (g);
			 and
			(3)by inserting after
			 subsection (e) the following subsection:
				
					(f)Office of
				women’s health
						(1)In
				generalThere is established within the Office of the
				Commissioner an office to be known as the Office of Women’s Health (referred to
				in this subsection as the Office). The Office shall be headed by
				a director, who shall report directly to the Commissioner.
						(2)DutiesWith respect to activities of the Food and
				Drug Administration that relate to women’s health, the Director of the Office
				shall—
							(A)assess the level
				of agency activity;
							(B)set short-range
				and long-range goals; and
							(C)be responsible for
				activities related to prevention, research, education and training, service
				delivery, and policy
				development.
							.
			4.Science on breast
			 implantsSubchapter A of
			 chapter V of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 351 et seq.)
			 is amended by inserting after section 515 the following section:
			
				515A.Breast
				implants
					(a)Demonstration of
				safety for life of the deviceIn the case of an application under section
				515 for a breast implant, the Secretary shall not find that a reasonable
				assurance of safety has been shown under section 515(d)(2) unless the applicant
				involved has established the lifetime of the implant, and demonstrates, prior
				to approval of the application, that safety has been demonstrated for the life
				of the implant.
					(b)Certain product
				requirementsIn approving an application under section 515 for a
				breast implant, the Secretary shall determine appropriate clinical care and
				removal and replacement requirements for the implant, including appropriate
				coverage by government health care systems. In addition, the life of the
				implant and follow-up care and removal requirements of the implant shall be
				clearly defined in all materials, including labeling, patient information, and
				marketing materials.
					(c)Report to
				congress regarding approvalNot later than 30 days after approving an
				application under section 515 regarding a breast implant, the Secretary shall
				submit to the Congress a report that summarizes the findings of the Secretary
				with respect to the safety and effectiveness of the implant, including the
				finding under subsection (a).
					(d)Breast implant
				advisory committeesWith
				respect to membership on any advisory committee of the Food and Drug
				Administration (including any subcommittee or panel thereof) that considers
				issues concerning breast implants, the following applies:
						(1)The Secretary may
				not grant any exemptions for conflicts related to personal financial
				interests.
						(2)Before adding a
				member to the committee, the Secretary shall post a notice on the Internet site
				of such Administration that the individual involved will become a member of the
				committee. The notice shall include a summary of the professional and
				educational background of the individual.
						(3)The individual may
				not serve at any meeting of the committee until 30 days after the notice is
				posted on such site.
						(e)Study on the
				ionization of platinumThe
				Secretary shall provide for a study on the ionization and levels of platinum in
				silicone breast implants, analyzing the platinum found in silicone gel breast
				implants in vivo as well as levels and ionization found in the women’s tissues,
				breast milk, and other bodily fluids. The study shall also report the potential
				short-term and long-term risks of the presence of platinum or platinum salts.
				The Secretary shall establish a panel of independent scientists, including
				scientists from the Centers for Disease Control and Prevention and the National
				Institutes of Health, for the purpose of designing and conducting the
				study.
					(f)DefinitionFor purposes of this section, the term
				breast implant means a device intended to be implanted to
				augment or reconstruct the female breast that contains a filler material
				comprised of a substance or substances other than sterile isotonic
				saline.
					.
		5.Scientific
			 workshop on use of emergency contraception by women under age 18The Secretary of Health and Human Services,
			 acting through the Commissioner of Food and Drugs, shall convene a scientific
			 workshop within six months after the date of the enactment of this Act to
			 review and evaluate current scientific data on the use of emergency
			 contraception by females of childbearing potential under the age of 18. The
			 scientific workshop shall—
			(1)address the
			 scientific questions identified in the recent limited approval of Plan B
			 emergency contraception; and
			(2)include among the
			 participants in the workshop—
				(A)scientific and
			 clinical representatives from the American Academy of Pediatrics, the American
			 College of Obstetricians and Gynecologists, the Society of Adolescent Medicine,
			 the American Medical Association, the National Institutes of Health, and the
			 Agency for Healthcare Research and Quality;
				(B)scientific and
			 clinical researchers who have carried out research on use of contraceptives,
			 including emergency contraceptives, by women under the age of 18; and
				(C)the appropriate
			 review divisions of the Food and Drug Administration and the professional
			 scientific and clinical staff within such divisions.
				
